DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the phrase “positioning an electrode” is unclear because the latest amendment allows for stimulation in multiple areas (a combination there of would include Broadmann areas 11 and 47) so the claim should allow for the possibility of multiple electrodes.

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
st argues on page 9: “For instance, Lozano states that “the present invention relates to a method of identifying a target such as within the subgenual area by measuring neuronal activity” (abstract). A skilled artisan would recognize that the term subgenual area is also referred to as Brodmann Area 25, as evidenced by the abstract of Guridi et al (ref 1). Thus, as demonstrated by the abstract, the methods of Lozano involve Brodmann Area 25, which is distinct from Brodmann Areas 11 and 47”.
The examiner is not persuaded. While subgenual area stimulation is the preferred embodiment disclosed by the prior art (e.g. see [0041]), Broadmann Area 11/47 stimulation is disclosed in [0040], which is what the examiner cited. This is a different embodiment than the preferred embodiment but still meets the claim limitations.
Applicant 2nd argues on page 9: “Lozano also states that the methods involve “presenting to the patient a stimulus to alter neuronal activity in a target area, for example, the subcallosal area; internal capsule, anterior cingulate, nucleus accumbens, caudate nucleus, or a combination thereof” (48). However, the five brain regions listed by Lozano in the cited passage are fundamentally distinct from the Brodmann Areas 11 and 47 recited in the present claims. In particular, it is clear that the subcallosal area (ref 2), internal capsule (ref 3), anterior cingulate (ref 4), nucleus accumbens (ref 5), and caudate nucleus (ref 6) are distinct from Brodmann Areas 11 and 47. In fact, many of such regions described in paragraph 8 of Lozano are located within the subgenual area recited in the abstract of Lozano”.

  Applicant 3rd argues on page 10: “As such, Applicant submits that the methods of Lozano include applying electrical stimulation to other areas of the brain that are not Brodmann Areas 11 and 47. Although the Office alleged that paragraph 40 of teaches electrically stimulating Brodmann Areas 11 and 47 (OA, p. 2-3), Lozano makes clear that any electrical stimulation described in cited paragraph 40 is performed in addition to the electrical stimulation of the regions described in the abstract and paragraph 8 of Lozano”.
The examiner can’t find anywhere in the prior art where the stimulation in [0040] is performed in addition to the stimulation in [0008] or the abstract.  The applicant asserts this but does not explain where in the prior art this is stated. The stimulation disclosed in [0040] (Broadmann Area 11/47) and [0041] (subgenual area) appear to be different embodiments.
Applicant 4th argues on page 11: “Applicant further submits that Lozano teaches away from applying electrical stimulation only to Brodmann Area 11, Brodmann Area 47, or a combination thereof. In particular, Lozano describes advantages of electrically stimulating other areas of the brain, such as Brodmann Area 25 (i.e. the subgenual area), the anterior cingulate, and the nucleus accumbens. In fact, Lozano states that “it is necessary to determine the appropriate location within the subgenual area to stimulate in order to achieve improvement in at least one symptom ... thus, the present invention is the first to determine the target area within the subgenual area to stimulate” 
The examiner is not persuaded.  The Brodmann Area 11/47 stimulation disclosed in [0040] is a different embodiment than the subgenual area and/or Brodmann Area 25 stimulation disclosed in [0007] and [0041]. Different embodiments do not constitute “teaching away”. See MPEP 2141.02: 
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

See also MPEP § 2123:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Applicant has also introduced new claims 100 and 101 which have been addressed with new prior art (O’Connell et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-17, 19, 21-22, 25, and 27-29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano (Pub. No.: US 2010/0057159 A1).
Regarding claims 1 and 16, Lozano discloses a method for treating a neuropsychiatric disorder in a subject, the method comprising: positioning an electrode at Brodmann Area 11, Brodmann Area 47, or a combination thereof of orbitofrontal cortex region of brain of the subject (e.g. see [0040]); and applying electrical stimulation only to Brodmann Area 11, Brodmann Area 47 or a combination thereof via the electrode in a manner effective to treat the neuropsychiatric disorder in the subject (e.g. see figure 5).
Regarding claims 2 and 21, Lozano discloses the method comprises applying electrical stimulation to Brodmann Area 11 (e.g. see [0040]).
Regarding claims 3 and 22, Lozano discloses the method comprises applying electrical stimulation to Brodmann Area 47 (e.g. see [0040]).
Regarding claims 6 and 25, Lozano discloses the electrode is placed within Brodmann Area 11 or Brodmann Area 47 (e.g. see [0040]).

	Regarding claims 9 and 17, Lozano discloses the neuropsychiatric disorder comprises depression, wherein applying the electrical stimulation treats depression (e.g. see [0050]-[0061]).
	Regarding claims 10 and 19, Lozano discloses the neuropsychiatric disorder comprises anxiety, wherein applying the electrical stimulation treats anxiety (e.g. see [0050]-[0061]).
	Regarding claims 11 and 28, Lozano discloses the neuropsychiatric disorder is Major Depressive Disorder (MDD) (e.g. see [0050]), Generalized Anxiety Disorder (GAD) (e.g. see [0050], [0052], [0055]), Post-Traumatic Stress Disorder (PTSD) (e.g. see [0050]), Addiction (e.g. see [0051]), Anorexia (e.g. see [0050]), Obsessive-Compulsive Disorder (OCD) (e.g. see [0047]), or Bipolar Disorder (BD) (e.g. see [0050]) or chronic pain (e.g. see [0004]).
Regarding claim 12, Lozano discloses the electrical stimulation is applied unilaterally (e.g. see [0040], [0057]).
Regarding claim 13, Lozano discloses the electrical stimulation is applied bilaterally (e.g. see [0040], [0057]).
	Regarding claim 14, Lozano discloses the electrical stimulation is applied at least two times, wherein the electrical stimulation is spatially and/or temporally different (e.g. see [0040], [0057]. NOTE: The variable pulse width will read on “temporally different”. The different stimulation targets will read on “spatially different”).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Goldwasser et al. (Pub. No.: US 2014/0148872 A1); hereinafter referred to as “Goldwasser”.
Regarding claims 5, 7, 24, and 26, Lozano discloses the method but is silent as to the electrode is placed on a surface of Brodmann Area 11 or Brodmann Area 47 and the electrode is non-brain penetrating surface electrode array. Goldwasser teaches that it is known to use such a modification as set forth in figure 28A, 28B, [0236]-[0238] to provide less invasive stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by .
	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Lozano (Pub. No.: US 2014/0357932 A1); hereinafter referred to as “Lozano 2014”.
Regarding claims 18 and 20, Lozano discloses the method but is silent as to using the BDI and BAI scores to assess the depression/anxiety progress. Lozano 2014 teaches that it is known to use such a modification as set forth in figure 28A, 28B, [0088], [0089] to provide additional means to track treatment response. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lozano, with such a modification as taught by Lozano 2014, since such a modification would provide the predictable results of additional means to track treatment response.
	Claims 100 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of O’Connell et al. (Pub. No.: US 2016/0220821 A1); hereinafter referred to as “O’Connell”.
Regarding claims 100 and 101, Lozano discloses the device/method but is silent as to applying electrical stimulation to both Brodmann Area 11 and Brodmann Area 47. O’Connell teaches that it is known to use such a modification as set forth in [0047], [0105] (NOTE: O’Connell discloses stimulation Brodmann Area 11 or Brodmann Area 47 or “combinations thereof”) to provide more precise neural tissue targeting for stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lozano, with such a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.C.E/Examiner, Art Unit 3792   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792